

Exhibit 10(b)
PPL CORPORATION AMENDED AND RESTATED
2012 STOCK INCENTIVE PLAN
1.
Purpose of the Plan

The purpose of the Plan is to aid the Company and its Affiliates in recruiting
and retaining key employees, directors or other service providers and to
motivate such employees, directors or other service providers to exert their
best efforts on behalf of the Company and its Affiliates by providing incentives
through the granting of Awards. The Company expects that it will benefit from
the added interest which such key employees, directors or service providers will
have in the welfare of the Company as a result of their proprietary interest in
the Company’s success.
2.
Definitions

The following capitalized terms used in the Plan have the respective meanings
set forth in this Section:
(a)    Act: The Securities Exchange Act of 1934, as amended, or any successor
statute thereto.
(b)    Affiliate: With respect to any Person, any other Person, directly or
indirectly, controlling, controlled by, or under common control with such Person
or any other Person designated by the Committee in which any Person has an
interest.
(c)    Award: An Option, Stock Appreciation Right, Other Stock-Based Award or
Performance-Based Award granted pursuant to the Plan.
(d)    Board: The Board of Directors of the Company.
(e)    Change in Control: The occurrence of any of the following events:
(i)    any Person or Group, other than a Permitted Holder, is or becomes the
“beneficial owner” (as defined in rules 13d-3 and 13d-5 under the Act) directly
or indirectly of more than 30% of the total voting power of the voting stock of
the Company (or any entity which controls the Company) within a 12-month period,
including by way of merger, consolidation, tender or exchange offer, or
otherwise;
(ii)     a reorganization, recapitalization, merger or consolidation (a
“Corporate Transaction”) involving the Company, unless securities representing
70% or more of the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors of the
Company or the corporation resulting from such Corporate Transaction (or the
parent of such corporation) are held subsequent to such transaction by the
Person or Persons who were the “beneficial owners” of the outstanding voting
securities entitled to vote generally in the election of directors of the




--------------------------------------------------------------------------------




Company immediately prior to such Corporate Transaction, in substantially the
same proportions as their ownership immediately prior to such Corporate
Transaction;
(iii)    the sale or disposition, in one or a series of related transactions, of
all or substantially all, of the assets of the Company to any Person or Group
other than the Permitted Holders; or
(iv)    during any period of 12 months, individuals who at the beginning of such
period constituted the Board (together with any new directors whose election by
such Board or whose nomination for election by the shareowners of the Company
was approved by a vote of a majority of the directors of the Company, then still
in office, who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the Board, then in office.
(f)    Code: The Internal Revenue Code of 1986, as amended, or any successor
thereto, and the regulations and guidance promulgated thereunder.
(g)    Committee: The Compensation, Governance and Nominating Committee of the
Board (or a subcommittee thereof), or such other committee of the Board
(including, without limitation, the full Board) to which the Board has delegated
power to act under or pursuant to the provisions of the Plan.
(h)    Company: PPL Corporation, a Pennsylvania corporation.
(i)    Company Group: The Company and its Affiliates.
(j)    Disability: Unless otherwise agreed by the Company (or any of its
Affiliates) in a written employment agreement or employment letter with such
Participant, or as specified in an Award Agreement, “Disability” shall have the
meaning of such term as set forth in Section 409A of the Code. The Disability
determination shall be in the sole discretion of the Committee.
(k)    Effective Date: January 26, 2017, the date the amendment and restatement
of the Plan was approved by the Board.
(l)    Employment: The term “Employment” as used herein shall be deemed to refer
to (i) a Participant’s employment if the Participant is an employee of the
Company or any of its Affiliates, (ii) a Participant’s services, if the
Participant is another form of service provider to the Company or any of its
Affiliates and (iii) a Participant’s services as a non-employee director, if the
Participant is a non-employee member of the Board or the board of directors of
an Affiliate; provided, however, that unless otherwise determined by the
Committee, a change in a Participant’s status from employee to non-employee
shall constitute a termination of employment hereunder.
(m)    Fair Market Value: On a given date, (i) if there should be a public
market for the Shares on such date, the closing price of the Shares as reported
on such date on the




--------------------------------------------------------------------------------




Composite Tape of the principal national securities exchange on which such
Shares are listed or admitted to trading, or if the Shares are not listed or
admitted on any national securities exchange but are quoted on an inter-dealer
quotation system, the final ask price of the Shares on such system on such date,
or, if no sale of Shares shall have been reported on the Composite Tape of any
national securities exchange or quoted on an inter-dealer quotation system on
such date, then the closing price or final ask price on the immediately
preceding date on which sales of the Shares have been so reported or quoted
shall be used, and (ii) if there should not be a public market for the Shares on
such date, the Fair Market Value shall be the fair market value of the Shares as
determined by the Committee in good faith.
(n)    Group shall mean “group,” as such term is used for purposes of Section
13(d) or 14(d) of the Act.
(o)    ISO: An Option that is also an incentive stock option granted pursuant to
Section 6(d) of the Plan.
(p)    Minimum Vesting Requirement: The requirement, with respect to any Award,
that vesting of any portion or tranche of such Award does not occur any more
rapidly than on the first anniversary of the grant date for such Award (or the
date of commencement of employment or service, in the case of a grant made in
connection with a Participant’s commencement of employment or service), other
than (i) in connection with a Change in Control or (ii) as a result of a
Participant’s death, retirement or Disability; provided, that such Minimum
Vesting Requirement will not be required on Awards covering, in the aggregate, a
number of Shares not to exceed 5% of the Absolute Share Limit, as defined in
Section 3. The Minimum Vesting Requirement will not prevent the Committee from
accelerating the vesting of any Award in accordance with any of the provisions
set forth in this Plan.
(q)    Option: A stock option granted pursuant to Section 6 of the Plan.
(r)    Option Price: The purchase price per Share of an Option, as determined
pursuant to Section 6(a) of the Plan.
(s)    Other Stock-Based Awards: Awards granted pursuant to Section 8 of the
Plan.
(t)    Participant: An employee, director or other service provider of the
Company or any of its Affiliates who is selected by the Committee to participate
in the Plan.
(u)    Performance-Based Awards: Certain Other Stock-Based Awards granted
pursuant to Section 9 of the Plan.
(v)    Permitted Holder: Any of the following: (i) the Company or any of its
Affiliates, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its Affiliates, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (iv) a corporation owned, directly or indirectly, by the
shareowners of the Company in substantially the same proportions as their
ownership of stock of the Company.




--------------------------------------------------------------------------------




(w)    Person: “Person” as defined in Section 3(a)(9) of the Act; provided that
references to “Person” within the defined term “Change in Control” shall mean a
“person” as defined in Section 3(a)(9) of the Act, as modified and used in
Sections 13(d) and 14(d) of the Act.
(x)    Plan: The PPL Corporation Amended and Restated 2012 Stock Incentive Plan,
as it may be amended from time to time.
(y)    Service Recipient: The Company or any Affiliate of the Company that
satisfies the definition of “service recipient” within the meaning of Treasury
Regulation Section 1.409A-1 (or any successor regulation), with respect to which
the person is a “service provider” within the meaning of such Treasury
Regulation Section 1.409A-1 (or any successor regulation).
(z)    Shares: Shares of common stock of the Company.
(aa)    Stock Appreciation Right: A stock appreciation right granted pursuant to
Section 7 of the Plan.
(bb)    Subsidiary: A subsidiary corporation, as defined in Section 424(f) of
the Code (or any successor section thereto).
3.
Shares Subject to the Plan

Subject to Section 10, the total number of Shares which may be issued under the
Plan is 15,000,000 (the “Absolute Share Limit”) and the maximum number of Shares
for which ISOs may be granted is 2,000,000. Additionally, subject to Section 10,
the maximum number of Shares for which Options or Stock Appreciation Rights may
be granted during a fiscal year to any Participant shall be 2,000,000. The
Shares may consist, in whole or in part, of unissued Shares or treasury Shares.
The issuance of Shares or the payment of cash upon the exercise of an Award or
in consideration of the cancellation or termination of an Award shall reduce the
total number of Shares available under the Plan, as applicable. If Shares are
not issued or are withheld from payment of an Award to satisfy tax obligations
with respect to the Award, such Shares will not be added back to the aggregate
number of Shares with respect to which Awards may be granted under the Plan, but
rather will count against the aggregate number of Shares with respect to which
Awards may be granted under the Plan. When an Option or Stock Appreciation Right
is granted under the Plan, the number of Shares subject to the Option or Stock
Appreciation Right will be counted against the aggregate number of Shares with
respect to which Awards may be granted under the Plan as one Share for every
Share subject to such Option or Stock Appreciation Right, regardless of the
actual number of Shares (if any) used to settle such Option or Stock
Appreciation Right upon exercise. Shares which are subject to Awards which
terminate or lapse without the payment of consideration may be granted again
under the Plan. Additionally, the maximum number of Shares subject to Awards
granted during a single calendar year to any non-employee director, taken
together with any cash fees earned by such non-employee director during such
calendar year (whether paid by the Company under this Plan, under the Company’s
Directors Deferred Compensation Plan, or otherwise), shall not exceed $750,000
in total value




--------------------------------------------------------------------------------




(calculating the value of any such Awards based on the grant date fair value of
such Awards for financial reporting purposes).
4.
Administration

(a)    The Plan shall be administered by the Committee; provided, however, that
the Board may, in its sole discretion, take any action delegated to the
Committee under this Plan as it may deem necessary for the effective
administration of this Plan. The Committee may delegate its duties and powers in
whole or in part to any subcommittee thereof consisting solely of at least two
individuals who are intended to qualify as “Non-Employee Directors” within the
meaning of Rule 16b-3 under the Act (or any successor rule thereto),
“independent directors” within the meaning of the New York Stock Exchanges
listed company rules and “outside directors” within the meaning of Section
162(m) of the Code (or any successor section thereto), to the extent such
qualification requirements apply in connection with the contemplated Award
grant. Additionally, the Committee may delegate the authority to grant Awards
under the Plan to any employee or group of employees of the Company or an
Affiliate; provided that (i) such delegation and grants are consistent with
applicable law and guidelines established by the Board from time to time and
(ii) no such delegation shall be permitted with respect to grants of Awards to
Participants who are executive officers of the Company or its Affiliates or
members of the Company’s Board.
(b)    The Committee shall have the full power and authority to establish the
terms and conditions of any Award consistent with the provisions of the Plan and
subject to the Minimum Vesting Requirements. Following the grant of any Award,
the Committee shall be authorized to waive any such terms and conditions
associated with the Award at any time (including, without limitation,
accelerating or waiving any vesting conditions). Awards may, in the discretion
of the Committee, be made under the Plan in assumption of, or in substitution
for, outstanding awards previously granted by the Company or its Affiliates or a
company acquired by the Company or with which the Company combines. The number
of Shares underlying such substitute awards shall be counted against the
aggregate number of Shares available for Awards under the Plan.
(c)    In each case subject to Section 16, the Committee is authorized to
interpret the Plan, to establish, amend and rescind any rules and regulations
relating to the Plan, and to make any other determinations that it deems
necessary or desirable for the administration of the Plan, and may delegate such
authority, as it deems appropriate. The Committee may correct any defect or
supply any omission or reconcile any inconsistency in the Plan in the manner and
to the extent the Committee deems necessary or desirable. Any decision of the
Committee in the interpretation and administration of the Plan, as described
herein, shall lie within its sole and absolute discretion and shall be final,
conclusive and binding on all parties concerned (including, but not limited to,
Participants and their beneficiaries or successors).
(d)    The Committee shall require payment of any amount it may determine to be
necessary to withhold for federal, state, local or other taxes as a result of
the exercise, grant or vesting of an Award and the Company or any of its
Subsidiaries shall have the right and is authorized to withhold any applicable
withholding taxes in respect to the Award, its exercise or any payment or
transfer under or with respect to the Award and to take such other action as may




--------------------------------------------------------------------------------




be necessary in the opinion of the Committee to satisfy all obligations for the
payment of such withholding taxes. To the extent permitted by the Committee, the
Participant may elect to pay a portion or all of such withholding taxes by
delivery of Shares or having Shares with a Fair Market Value equal to the amount
of such withholding taxes withheld by the Company from any Shares that would
have otherwise been received by the Participant (i.e., through a “net
settlement” of such tax withholding due).
5.
Limitations

No Award may be granted under the Plan after the tenth anniversary of the
Effective Date, but Awards theretofore granted may extend beyond that date.
6.
Terms and Conditions of Options

Options granted under the Plan shall be non-qualified stock options unless
specifically identified as an ISO (as defined in Section 6(d)), as determined by
the Committee and evidenced by the related Award agreements, and shall be
subject to such other terms and conditions not inconsistent therewith. In
addition to the foregoing, except as otherwise determined by the Committee and
evidenced by the related Award agreements, the Options shall also be subject to
the following terms and conditions:
(a)    Option Price. The Option Price per Share shall be determined by the
Committee, but shall not be less than 100% of the Fair Market Value of a Share
on the date an Option is granted (other than in the case of Options granted in
substitution of previously granted awards, as described in Section 4(b)).
(b)    Exercisability. Options granted under the Plan shall be exercisable at
such time and upon such terms and conditions as may be determined by the
Committee, but in no event shall an Option be exercisable more than ten years
after the date it is granted; provided, however, in the event that any portion
of an exercisable Option is scheduled to expire on such tenth anniversary date
or otherwise scheduled to expire pursuant to the applicable Award agreement and
both (x) the date on which such portion of the Option is scheduled to expire
falls during a Company blackout trading period applicable to the Participant
(whether such period is imposed at the election of the Company or is required by
applicable law to be imposed) and (y) the exercise price per Share of such
portion of the Option is less than the Fair Market Value, then on the date that
such portion of the Option is scheduled to expire, such portion of the Option
(to the extent not previously exercised by the Participant) shall be
automatically exercised on behalf of the Participant through a net settlement of
both the exercise price and the minimum withholding taxes due (if any) upon such
automatic exercise (as described in Section 6(c)(v), below), and the net number
of Shares resulting from such automatic exercise shall be delivered to the
Participant as soon as practicable thereafter.
(c)    Exercise of Options. Except as otherwise provided in the Plan or in an
Award agreement, an Option may be exercised for all, or from time to time any
part, of the Shares for which it is then exercisable. For purposes of Section 6
of the Plan, the exercise date of an Option shall be the later of the date a
notice of exercise is received by the Company and, if applicable,




--------------------------------------------------------------------------------




the date payment is received by the Company pursuant to clauses (i), (ii),
(iii), (iv) or (v) in the following sentence. The purchase price for the Shares
as to which an Option is exercised shall be paid to the Company in full at the
time of exercise at the election of the Participant: (i) in cash or its
equivalent (e.g., by check); (ii) to the extent permitted by the Committee, in
Shares having a Fair Market Value equal to the aggregate Option Price for the
Shares being purchased and satisfying such other requirements as may be imposed
by the Committee, provided, that such Shares have been held by the Participant
for such period of time as the Company’s accountants may require to avoid
adverse accounting treatment; (iii) partly in cash and, to the extent permitted
by the Committee, partly in such Shares; (iv) if there should be a public market
for the Shares at such time, to the extent permitted by, and subject to such
rules as may be established by the Committee, through the delivery of
irrevocable instructions to a broker to sell Shares obtained upon the exercise
of the Option and to deliver promptly to the Company an amount out of the
proceeds of such sale equal to the aggregate Option Price for the Shares being
purchased; or (v) to the extent permitted by the Committee, through a “net
settlement” feature (i.e., having Shares with a Fair Market Value equal to the
aggregate Option Price withheld by the Company from any Shares that would have
otherwise been received by the Participant upon exercise of the Option). No
Participant shall have any rights to dividends or other rights of a shareowner
with respect to Shares subject to an Option until the Participant has given
written notice of exercise of the Option, paid in full for such Shares and, if
applicable, has satisfied any other conditions imposed by the Committee pursuant
to the Plan.
(d)    ISOs. The Committee may grant Options under the Plan that are intended to
be “incentive stock options” (within the meaning of Section 422 of the Code)
(“ISOs”). Such ISOs shall comply with the requirements of Section 422 of the
Code (or any successor section thereto). No ISO may be granted to any
Participant who at the time of such grant, owns more than 10% of the total
combined voting power of all classes of stock of the Company or of any
Subsidiary, unless (i) the Option Price for such ISO is at least 110% of the
Fair Market Value of a Share on the date the ISO is granted and (ii) the date on
which such ISO terminates is a date not later than the day preceding the fifth
anniversary of the date on which the ISO is granted. Any Participant who
disposes of Shares acquired upon the exercise of an ISO either (x) within two
years after the date of grant of such ISO or (y) within one year after the
transfer of such Shares to the Participant, shall notify the Company of such
disposition and of the amount realized upon such disposition. All Options
granted under the Plan are intended to be nonqualified stock options, unless the
applicable Award agreement expressly states that the Option is intended to be an
ISO. If an Option is intended to be an ISO, and if for any reason such Option
(or portion thereof) shall not qualify as an ISO, then, to the extent of such
nonqualification, such Option (or portion thereof) shall be regarded as a
nonqualified stock option granted under the Plan; provided that such Option (or
portion thereof) otherwise complies with the Plan’s requirements relating to
nonqualified stock options. In no event shall any member of the Committee, the
Company or any of its Affiliates (or their respective employees, officers or
directors) have any liability to any Participant (or any other Person) due to
the failure of an Option to qualify for any reason as an ISO.
(e)    Attestation. Wherever in this Plan or any agreement evidencing an Award a
Participant is permitted to pay the Option Price of an Option or taxes relating
to the exercise of




--------------------------------------------------------------------------------




an Option by delivering Shares, the Participant may, subject to procedures
satisfactory to the Committee, satisfy such delivery requirement by presenting
proof of beneficial ownership of such Shares, in which case the Company shall
treat the Option as exercised without further payment and/or shall withhold such
number of Shares from the Shares acquired by the exercise of the Option, as
appropriate.
(f)    Repricing of Options. Notwithstanding any provision herein to the
contrary, the repricing of an Option, once granted hereunder, is prohibited
without prior approval of the Company’s shareowners. For this purpose, a
“repricing” means any of the following (or any other action that has the same
effect as any of the following): (i) changing the terms of an Option to lower
the Option Price; (ii) any other action that is treated as a “repricing” under
generally accepted accounting principles; and (iii) repurchasing for cash or
canceling an Option in exchange for another Award at a time when the Option
Price is greater than the Fair Market Value of the underlying Shares, unless the
cancellation and exchange occurs in connection with a change in capitalization
or similar change permitted under Section 10(a) below. Such cancellation and
exchange would be considered a “repricing” regardless of whether it is treated
as a “repricing” under generally accepted accounting principles and regardless
of whether it is voluntary on the part of the Participant.
7.
Terms and Conditions of Stock Appreciation Rights

(a)    Grants. The Committee may also grant (i) a Stock Appreciation Right
independent of an Option or (ii) a Stock Appreciation Right in connection with
an Option, or a portion thereof. A Stock Appreciation Right granted pursuant to
clause (ii) of the preceding sentence (A) may be granted at the time the related
Option is granted or at any time prior to the exercise or cancellation of the
related Option, (B) shall cover the same number of Shares covered by an Option
(or such lesser number of Shares as the Committee may determine) and (C) shall
be subject to the same terms and conditions as such Option except for such
additional limitations as are contemplated by this Section 7 (or such additional
limitations as may be included in an Award agreement).
(b)    Terms. The exercise price per Share of a Stock Appreciation Right shall
be an amount determined by the Committee but in no event shall such amount be
less than 100% of the Fair Market Value of a Share on the date the Stock
Appreciation Right is granted (other than in the case of Stock Appreciation
Rights granted in substitution of previously granted awards, as described in
Section 4(b)); provided, however, that in the case of a Stock Appreciation Right
granted in conjunction with an Option, or a portion thereof, the exercise price
may not be less than the Option Price of the related Option; and provided,
further, that the exercise price of a Stock Appreciation Right that is granted
in exchange for an Option may be less than the Fair Market Value on the grant
date if such exercise price is equal to the Option Price of the exchanged
Option. Each Stock Appreciation Right granted independent of an Option shall
entitle a Participant upon exercise to an amount equal to (i) the excess of
(A) the Fair Market Value on the exercise date of one Share over (B) the
exercise price per Share, times (ii) the number of Shares covered by the Stock
Appreciation Right. Each Stock Appreciation Right granted in conjunction with an
Option, or a portion thereof, shall entitle a Participant to surrender to the




--------------------------------------------------------------------------------




Company the unexercised Option, or any portion thereof, and to receive from the
Company in exchange therefore an amount equal to (i) the excess of (A) the Fair
Market Value on the exercise date of one Share over (B) the Option Price per
Share, times (ii) the number of Shares covered by the Option, or portion
thereof, which is surrendered. The date a notice of exercise is received by the
Company shall be the exercise date. Payment to the Participant shall be made in
Shares or in cash, or partly in Shares and partly in cash (any such Shares
valued at such Fair Market Value), all as shall be determined by the Committee.
Stock Appreciation Rights may be exercised from time to time upon actual receipt
by the Company of written notice of exercise stating the number of Shares with
respect to which the Stock Appreciation Right is being exercised. No fractional
Shares will be issued in payment for Stock Appreciation Rights, but instead cash
will be paid for a fraction or, if the Committee should so determine, the number
of Shares will be rounded downward to the next whole Share.
(c)    Limitations. The Committee may impose, in its discretion, such conditions
upon the exercisability or transferability of Stock Appreciation Rights as it
may deem fit, but in no event shall a Stock Appreciation Right be exercisable
more than ten years after the date it is granted.
(d)    Repricing of Stock Appreciation Rights. Notwithstanding any provision
herein to the contrary, the repricing of a Stock Appreciation Right, once
granted hereunder, is prohibited without prior approval of the Company’s
shareowners. For this purpose, a “repricing” means any of the following (or any
other action that has the same effect as any of the following): (i) changing the
terms of a Stock Appreciation Right to lower its exercise price; (ii) any other
action that is treated as a “repricing” under generally accepted accounting
principles; and (iii) repurchasing for cash or canceling a Stock Appreciation
Right in exchange for another Award at a time when its exercise price is greater
than the Fair Market Value of the underlying Shares, unless the cancellation and
exchange occurs in connection with a change in capitalization or similar change
permitted under Section 10(a) below. Such cancellation and exchange would be
considered a “repricing” regardless of whether it is treated as a “repricing”
under generally accepted accounting principles and regardless of whether it is
voluntary on the part of the Participant.
8.
Other Stock-Based Awards

(a)    The Committee, in its sole discretion, may grant or sell Awards of
Shares, Awards of restricted Shares, Awards of restricted stock units, Awards of
dividend equivalent units and Awards that are valued in whole or in part by
reference to, or are otherwise based on the Fair Market Value of Shares (such
Awards, “Other Stock-Based Awards”), but shall not award any dividend equivalent
payment or unit of value with respect to Options. Additionally, no dividend
equivalent payments or units shall be payable with respect to Performance-Based
Awards unless and until the Shares underlying such Performance-Based Award
become vested by satisfaction of the corresponding performance vesting
conditions. Such Other Stock-Based Awards shall be in such form, and dependent
on such conditions, as the Committee shall determine, including, without
limitation, the right to receive, or vest with respect to, one or more Shares
(or the equivalent cash value of such Shares) upon the completion of a specified
period of service, the




--------------------------------------------------------------------------------




occurrence of an event and/or the attainment of performance objectives. Other
Stock-Based Awards may be granted alone or in addition to any other Awards
granted under the Plan. Subject to the provisions of the Plan, the Committee
shall determine to whom and when Other Stock-Based Awards will be made, the
number of Shares to be awarded under (or otherwise related to) such Other
Stock-Based Awards, whether such Other Stock-Based Awards shall be settled in
cash, Shares or a combination of cash and Shares, and all other terms and
conditions of such Awards (including, without limitation, the vesting provisions
thereof and provisions ensuring that all Shares so awarded and issued shall be
fully paid and non-assessable).
9.
Performance-Based Awards.

(a)    The Committee, in its sole discretion, may grant Awards which are
denominated in Shares or cash (such Awards, “Performance-Based Awards”), which
Awards may, but for the avoidance of doubt are not required to, be granted in a
manner which is intended to be deductible by the Company under Section 162(m) of
the Code (or any successor section thereto). Such Performance-Based Awards shall
be in such form, and dependent on such conditions, as the Committee shall
determine, including, without limitation, the right to receive, or vest with
respect to, one or more Shares or the cash value of the Award upon the
completion of a specified period of service, the occurrence of an event and/or
the attainment of performance objectives. Performance-Based Awards may be
granted alone or in addition to any other Awards granted under the Plan. Subject
to the provisions of the Plan, the Committee shall determine to whom and when
Performance-Based Awards will be made, the number of Shares or aggregate amount
of cash to be awarded under (or otherwise related to) such Performance-Based
Awards, whether such Performance-Based Awards shall be settled in cash, Shares
or a combination of cash and Shares, and all other terms and conditions of such
Awards (including, without limitation, the vesting provisions thereof and
provisions ensuring that all Shares so awarded and issued, to the extent
applicable, shall be fully paid and non-assessable).
(b)    A Participant’s Performance-Based Award shall be determined based on the
attainment of written performance goals approved by the Committee for a
performance period established by the Committee. Such determination shall be
made (i) while the outcome for that performance period is substantially
uncertain and (ii) no more than 90 days after the commencement of the
performance period to which the performance goal relates or, if less, the number
of days which is equal to 25% of the relevant performance period. The
performance goals, which must be objective, shall be based upon one or more of
the following criteria: (1) earnings before or after taxes (including earnings
before interest, taxes, depreciation and amortization or other corporate
earnings measures); (2) net income, operating income or other income measures;
(3) earnings per share; (4) book value per share; (5) total shareholder return;
(6) expense management, including operations and maintenance expenses; (7)
return on investment before or after the cost of capital; (8) improvements in
capital structure; (9) profitability of an identifiable business unit or
product; (10) maintenance or improvement of profit margins, gross margins or
operating margins; (11) stock price; (12) market share; (13) revenues or sales;
(14) costs, including cost reduction measures; (15) cash flow (or free cash
flow); (16) working capital; (17) capital expenditures; (18) changes in net
assets (whether or not multiplied by a constant percentage intended to represent
the cost of capital); (19) return




--------------------------------------------------------------------------------




measures (including, but not limited to, return on assets, capital, equity,
shareholders' equity, investments or sales); (20) economic value added; (21)
credit rating; (22) improvement in workforce diversity, inclusion or culture;
(23) employee retention; (24) business expansion or consolidation (acquisitions
and divestitures); (25) strategic plan development and implementation; (26)
independent industry ratings or assessments; (27) environmental, health and
safety; (28) reliability; (29) customer satisfaction; and (30) productivity. The
foregoing criteria may relate to the Company, one or more of its Subsidiaries or
one or more of its or their divisions or units, or any combination of the
foregoing, and may be applied on an absolute basis and/or be relative to one or
more peer group companies or indices, or any combination thereof, all as the
Committee shall determine. In addition, to the degree consistent with
Section 162(m) of the Code (or any successor section thereto), the performance
goals may be calculated without regard to certain designated items or events.
The maximum amount of a Performance-Based Award granted in respect of any given
performance period that may be earned with respect to each fiscal year of the
Company covered by the performance period by any Participant shall be: (x) with
respect to Performance-Based Awards that are denominated in Shares, 750,000
Shares and (y) with respect to Performance-Based Awards that are denominated in
cash, $15,000,000. For the avoidance of doubt, to the extent that a
Performance-Based Award may be earned over a period that is longer than one
fiscal year of the Company, the foregoing limitations shall apply to each full
or partial fiscal year during or in which such Award may be earned.
(c)    The Committee shall determine whether, with respect to a performance
period, the applicable performance goals have been met with respect to a given
Participant and, if they have, and such Performance-Based Award is intended to
be deductible by the Company under Section 162(m) of the Code, shall so certify
and ascertain the amount of the applicable Performance-Based Award. No
Performance-Based Awards will be paid for such performance period until such
certification, to the extent applicable, is made by the Committee. The amount of
the Performance-Based Award actually paid to a given Participant may be less
than the amount determined by the applicable performance goal formula, at the
discretion of the Committee. The amount of the Performance-Based Award
determined by the Committee for a performance period shall be paid to the
Participant at such time as determined by the Committee in its sole discretion
after the end of such performance period; provided, however, that a Participant
may, if and to the extent permitted by the Committee and consistent with the
provisions of Sections 162(m) and 409A of the Code, to the extent applicable,
elect to defer payment of a Performance-Based Award.
10.
Adjustments upon Certain Events

Notwithstanding any other provisions in the Plan to the contrary, the following
provisions shall apply to all Awards granted under the Plan:
(a)    Generally. In the event of any Share dividend or split, reorganization,
recapitalization, merger, consolidation, spin-off, combination or transaction or
exchange of Shares or other corporate exchange, any equity restructuring (as
defined under Financial Accounting Standards Board (FASB) Accounting Standards
Codification 718), or any distribution to shareowners other than regular cash
dividends or any transaction similar to the




--------------------------------------------------------------------------------




foregoing, the Committee in its sole discretion and without liability to any
Person shall make such substitution or adjustment as it deems reasonably
necessary to address, on an equitable basis, the effect of such event (subject
to Section 19), as to (i) the number or kind of Shares or other securities
issued or reserved for issuance pursuant to the Plan or pursuant to outstanding
Awards, (ii) the maximum number of Shares for which Options or Stock
Appreciation Rights may be granted during a fiscal year to any Participant,
(iii) the maximum amount of a Performance Based Award that may be granted during
a fiscal year to any Participant, (iv) the Option Price or exercise price of any
Award and/or (v) any other affected terms of such Awards.
(b)    Change in Control. In the event of a Change in Control after the
Effective Date, the Committee may (subject to Section 19), but shall not be
obligated to, (A) accelerate, vest or cause the restrictions to lapse with
respect to all or any portion of an Award, (B) cancel such Awards for cash
payment of fair value (as determined in the sole discretion of the Committee)
which, in the case of Options and Stock Appreciation Rights, may equal the
excess, if any, of value of the consideration to be paid in the Change in
Control transaction to holders of the same number of Shares subject to such
Options or Stock Appreciation Rights (or, if no consideration is paid in any
such transaction, the Fair Market Value of the Shares subject to such Options or
Stock Appreciation Rights) over the aggregate exercise price of such Options or
Stock Appreciation Rights (and otherwise, the Committee may cancel Awards for no
consideration if the aggregate Fair Market Value of the shares subject to such
Awards is less than or equal to the aggregate Option Price of such Options or
exercise price of such Stock Appreciation Rights), (C) provide for the issuance
of substitute Awards that will substantially preserve the otherwise applicable
terms of any affected Awards previously granted hereunder as determined by the
Committee in its sole discretion or (D) provide that for a period of at least 30
days prior to the Change in Control, such Options or Stock Appreciation Rights
shall be exercisable as to all shares subject thereto and that upon the
occurrence of the Change in Control, such Options or Stock Appreciation Rights
shall terminate and be of no further force and effect.
11.
Forfeiture/Clawback

The Committee may, in its sole discretion, specify in an Award or a policy that
will be incorporated into an Award agreement by reference, that the
Participant’s rights, payments, and benefits with respect to an Award shall be
subject to reduction, cancellation, forfeiture or recoupment upon the occurrence
of certain specified events, in addition to any otherwise applicable vesting or
performance conditions of an Award. Such events may include, but shall not be
limited to, termination of Employment for cause, termination of the
Participant’s provision of services to the Company or any of its Subsidiaries,
breach of noncompetition, confidentiality, or other restrictive covenants that
may apply to the Participant, or restatement of the Company’s financial
statements to reflect adverse results from those previously released financial
statements, as a consequence of errors, omissions, fraud, or misconduct.
12.
No Right to Employment or Awards

The granting of an Award under the Plan shall impose no obligation on the
Company or any Affiliate to continue the Employment of a Participant and shall
not lessen or affect the Company’s or Affiliate’s right to terminate the
Employment of such Participant. No Participant




--------------------------------------------------------------------------------




or other Person shall have any claim to be granted any Award, and there is no
obligation for uniformity of treatment of Participants, or holders or
beneficiaries of Awards. The terms and conditions of Awards and the Committee’s
determinations and interpretations with respect thereto need not be the same
with respect to each Participant (whether or not such Participants are similarly
situated).
13.
Securities Laws

The Board may refuse to instruct the Company to issue or transfer any Shares or
other consideration under an Award if, acting in its sole discretion, it
determines that the issuance or transfer of such Shares or such other
consideration might violate any applicable law or regulation and any payment
tendered to the Company by a Participant, other holder or beneficiary in
connection with the exercise of such Award shall be promptly refunded to the
relevant Participant, holder or beneficiary. Without limiting the generality of
the foregoing, no Award granted hereunder shall be construed as an offer to sell
securities of the Company, and no such offer shall be outstanding, unless and
until the Committee in its sole discretion has determined that any such offer,
if made, would be in compliance with the applicable requirements of applicable
securities laws.


14.
Successors and Assigns

The Plan shall be binding on all successors and assigns of the Company and a
Participant, including without limitation, the estate of such Participant and
the executor, administrator or trustee of such estate, or any receiver or
trustee in bankruptcy or representative of the Participant’s creditors.
15.
Nontransferability of Awards

Unless otherwise determined by the Committee, an Award shall not be transferable
or assignable by the Participant otherwise than by will or by the laws of
descent and distribution. In no event shall an Award be transferable by a
Participant to a Person other than such Participant’s immediate family (or a
trust or estate planning vehicle for the benefit of the Participant’s immediate
family) for value or consideration. An Award exercisable after the death of a
Participant may be exercised by the legatees, personal representatives or
distributees of the Participant.
16.
Amendments or Termination

Subject to the limitations imposed under Sections 6(f) and 7(d) of this Plan,
the Board may amend, alter or discontinue the Plan or any outstanding Award, but
no amendment, alteration or discontinuation shall be made, (a) without the
approval of the shareowners of the Company (i) to increase the number of Shares
reserved under the Plan, (ii) to modify the requirements for participation in
the Plan or (iii) to the extent such shareowner approval is required by or
desirable to satisfy the requirements of, in each case, any applicable law,
regulation or other rule, including, the listing standards of the securities
exchange, which is, at the applicable time, the principal market for the Shares,
or (b) without the consent of a




--------------------------------------------------------------------------------




Participant, if such action would materially and adversely affect any of the
rights of the Participant under any Award theretofore granted to such
Participant under the Plan; provided, however, that the Committee may amend the
Plan in such manner as it deems necessary to permit the granting of Awards
meeting the requirements of the Code or other applicable laws (including,
without limitation, to avoid adverse tax or accounting consequences to the
Company or to Participants).
Without limiting the generality of the foregoing, to the extent applicable,
notwithstanding anything herein to the contrary, this Plan and Awards issued
hereunder shall be interpreted in accordance with Section 409A of the Code and
Department of Treasury regulations and other interpretative guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the Effective Date. Notwithstanding any provision of
the Plan to the contrary, in the event that the Committee determines that any
amounts payable hereunder will be taxable to a Participant under Section 409A of
the Code and related Department of Treasury guidance prior to payment to such
Participant of such amount, the Company may (a) adopt such amendments to the
Plan and Awards and appropriate policies and procedures, including amendments
and policies with retroactive effect, that the Committee determines necessary or
appropriate to preserve the intended tax treatment of the benefits provided by
the Plan and Awards hereunder and/or (b) take such other actions as the
Committee determines necessary or appropriate to avoid the imposition of an
additional tax under Section 409A of the Code.
17.
Choice of Law

The Plan shall be governed by and construed in accordance with the laws of the
Commonwealth of Pennsylvania without regard to conflicts of laws.
18.
Effectiveness of the Plan

The Plan shall be effective as of the Effective Date, subject to the approval of
the shareowners of the Company.
19.
Section 409A of the Code

Notwithstanding other provisions of the Plan or any Award agreements thereunder,
no Award shall be granted, deferred, accelerated, extended, paid out or modified
under this Plan in a manner that would result in the imposition of an additional
tax under Section 409A of the Code upon a Participant. In the event that it is
reasonably determined by the Committee that, as a result of Section 409A of the
Code, payments in respect of any Award under the Plan may not be made at the
time contemplated by the terms of the Plan or the relevant Award agreement, as
the case may be, without causing the Participant holding such Award to be
subject to taxation under Section 409A of the Code, the Company will make such
payment on the first day that would not result in the Participant incurring any
tax liability under Section 409A of the Code. References under the Plan or an
Award to the Participant’s termination of Employment shall be deemed to refer to
the date upon which the Participant has experienced a “separation from service”
within the meaning of Section 409A of the Code. Notwithstanding anything herein
to the contrary, (a) if




--------------------------------------------------------------------------------




at the time of the Participant’s separation from service with any Service
Recipient the Participant is a “specified employee” as defined in Section 409A
of the Code, and the deferral of the commencement of any payments or benefits
otherwise payable hereunder as a result of such separation from service is
necessary in order to prevent the imposition of any accelerated or additional
tax under Section 409A of the Code, then the Company will defer the commencement
of the payment of any such payments or benefits hereunder (without any reduction
in such payments or benefits ultimately paid or provided to the Participant) to
the minimum extent necessary to satisfy Section 409A of the Code until the date
that is six months and one day following the Participant’s separation from
service with all Service Recipients (or the earliest date as is permitted under
Section 409A of the Code), if such payment or benefit is payable upon a
termination of Employment and (b) if any other payments of money or other
benefits due to the Participant hereunder would cause the application of an
accelerated or additional tax under Section 409A of the Code, such payments or
other benefits shall be deferred, if deferral will make such payment or other
benefits compliant under Section 409A of the Code, or otherwise such payment or
other benefits shall be restructured, to the minimum extent necessary, in a
manner, reasonably determined by the Board, that does not cause such an
accelerated or additional tax or result in an additional cost to the Company
(without any reduction in such payments or benefits ultimately paid or provided
to the Participant).
The Company shall use commercially reasonable efforts to implement the
provisions of this Section 19 in good faith; provided that neither the Company,
the Board, the Committee nor any of the Company’s employees, directors or
representatives shall have any liability to Participants with respect to this
Section 19.
20.
Awards Subject to the Plan

In the event of a conflict between any term or provision contained in the Plan
and a term contained in any Award agreement, the applicable terms and provisions
of the Plan will govern and prevail.
21.
Fractional Shares

Notwithstanding other provisions of the Plan or any Award agreements thereunder,
the Company shall not be obligated to issue or deliver fractional Shares
pursuant to the Plan or any Award and the Committee shall determine whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional Shares or whether such fractional Shares or any rights thereto
shall be cancelled, terminated or otherwise eliminated with, or without,
consideration.
22.
Severability

If any provision of the Plan or any Award is, or becomes or is deemed to be
invalid, illegal, unenforceable in any jurisdiction or as to any Person or
Award, or would disqualify the Plan or any Award under any law deemed applicable
by the Committee, such provision shall be construed or deemed amended to conform
to the applicable laws, or if it cannot be construed or deemed amended without,
in the determination of the Committee, materially altering the intent




--------------------------------------------------------------------------------




of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.




